Case:19-00935-MCF7 Doc#:60 Filed:09/18/19 Entered:09/18/19 23:23:34                      Desc: Main
                          Document Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF PUERTO RICO

         IN RE                                                BANKRUPTCY 19-00935 MCF
         LUIS M SERRANO PERDIGON &
         CARMEN V RIVERA CRUZ                                 CHAPTER 7
         Debtors
         SSN xxx-xx-8358 & xxx-xx-9135

                                COUNSEL for DEBTORS’ MOTION
                         TO EXCUSE HER ABSENCE from 9/18/2019 HEARING

       TO THE HONORABLE COURT:
              COMES NOW counsel for debtors, on her own behalf and prays for the indulgence of this
       Court as follows:

             1. On this same date just a few hours ago, we became aware of a hearing before this
                 Honorable Court on this same date of September 18, 2019.
             2. But for the Minute entry at doc #57 of today’s meeting we would have probably never
                 become aware that we had not appeared at a hearing duly convened since July 28, 2109.
             3. During our long years appearing before this Honorable Court we have never failed to
                 appear at a hearing.
             4. Although for most of our professional life we have personally read and reviewed all
                 Cm/Ecf notices on a daily basis, during the last year or so, we have transferred this
                 responsibility exclusively to our legal assistant, to lighten the load, sort of speaking, in
                 our twilight years.
             5. Until today, when we have discovered this oversight our legal assistant had never failed
                 to docket and follow up on hearings and Orders. Her oversight through human error
                 was possible because we no longer duplicate her efforts with our own review of the
                 notice since a year or so ago.
             6. We beg for the indulgence of the Court and for counsel for U.S.A. attorney for not
                 appearing or excusing our self from today’s hearing, no disrespect was intended on our
                 part to either the Court or to counsel for U.S. of A. We were in fact in Old San Juan
                 waiting during the same hours to be called in a chapter 7 §341 meeting, which would
                 have offered us time and opportunity to appear in Court while waiting to be called for
                 the §341 meeting of creditors.

                                                    Page 1 of 2
Case:19-00935-MCF7 Doc#:60 Filed:09/18/19 Entered:09/18/19 23:23:34                   Desc: Main
                          Document Page 2 of 2



              7. It has never been our custom or intent to disrespect the Court or its Orders with such
                   an unexcused absence for today’s hearing.
              WHEREFORE, counsel for debtors respectfully prays for the Court’s indulgence for her
       unexcused absence from today’s hearing before this Honorable Court. Both counsel and her legal
       assistant overlooked the Order scheduling the hearing for today through oversight and human error
       and inadvertence. There was no valid reason except for human error in not docketing or becoming
       aware of this Court’s Order & Notice scheduling today’s hearing noticed since July 29, 2019 at
       doc # 53.
              I CERTIFY that upon the filing of this motion electronically using Cm/Ecf will result upon
       belief in the notice of the same to Movant, U.S. of America, ROSA EMILIA RODRIGUEZ
       VELEZ, U.S. Attorney through MARITZA GONZALEZ RIVERA, Assistant U.S. Attorney,
       Financial Litigation & Asset Recovery Section Civil Division at Maritza.gonzalez@usdoj.gov.
       ALEJANDRO BELLVER ESPINOSA for BOSCO IX OVERSEAS LLC BY FRANKLIN
       CREDIT MANAGEMENT CORP alejandro@bellverlaw.com, kiara@bellverlaw.com

       MARITZA GONZALEZ RIVERA for U.S. OF AMERICA maritza.gonzalez@usdoj.gov

       MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov

       HECTOR E RAMIREZ CARBO for U.S. hector.e.ramirez@usdoj.gov, hrcramirez@gmail.com

       NOREEN WISCOVITCH RENTAS
       courts@nwr-law.com, nwiscovitch@ecf.epiqsystems.com;nwr@trustesolutions.net

       DATED: September 18, 2019.

                                                           s/ L. A. Morales
                                                           LYSSETTE A MORALES VIDAL
                                                           USDC PR #120011

                                                           L. A. MORALES & ASSOCIATES P.S.C.
                                                           Urb Villa Blanca
                                                           76 Aquamarina
                                                           Caguas Puerto Rico 00725-1908
                                                           Tel 787-746-2434 Fax 855-298-1521
                                                           lamoraleslawoffice@gmail.com &
                                                           irma.lamorales@gmail.com




                                                   Page 2 of 2
